                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

ROBERT WRIGHT,

        Plaintiff,

v.                                                   CIVIL ACTION NO.
                                                    5:16-cv-00450-TES-MSH
GEORGIA DEPARTMENT OF
CORRECTIONS, et al.,

        Defendants.

        ORDER ADOPTING THE UNITED STATES MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION


        This case is before the Court on the United States Magistrate Judge’s Report and

 Recommendation (“Recommendation”) [Doc. 98]. In the Recommendation, the

 magistrate judge recommends that Defendant Dr. Robert Utley’s Motion for Summary

 Judgment [Doc. 81] be granted. [Doc. 98 at p. 1]. In response to the Recommendation,

 Plaintiff timely filed an Objection [Doc. 101]. As such, the Court conducted a de novo

 review of the portions of the Recommendation to which objection was made. See 28 U.S.C.

 § 636(b)(1)(C).

        In the Recommendation, the magistrate judge provides a detailed description of

 the Georgia Department of Corrections’ (“GDC”) Standard Operating Procedure

 regarding grievances. [Doc. 98 at pp. 5-6]. In short, this procedure is as follows. The

 inmate must file his grievance within ten days of the event giving rise to the grievance.
[Id. at p. 5]. Then, a prison warden has 40 calendar days to respond to the inmate’s

grievance. [Id.]. Should the inmate disagree with the warden’s decision or should the

warden’s time for issuing a decision to the grievance expire, the inmate may then file an

appeal to the GDC Commissioner, who then has 100 days to respond to the appeal. [Id.].

        Here, it is clear that Plaintiff did not complete the grievance process, and thereby

failed to exhaust his administrative remedies, before filing his lawsuit in federal court.

[Id. at p. 7]; see also Brown v. Sikes, 212 F.3d 1205, 1207 (11th Cir. 2000). Plaintiff filed his

grievance on August 24, 2016, which was denied on September 20, 2016. [Id. at p. 6]. The

following day, he appealed. [Id.]. Thus, the GDC Commissioner had 100 days—or until

December 30, 2016—to respond to the appeal. However, Plaintiff filed his lawsuit on

October 11, 2016, 1 and thus failed to exhaust his administrative remedies by not either (1)

allowing the GDC Commissioner to respond to his appeal or (2) allowing the 100-day

time period for response to expire.

        Plaintiff’s Objection arguing that the Recommendation should not be approved is

without merit. In his Objection, he contends that the administrative procedure is

unavailable given its purported operation as a “simple dead end.” 2 [Doc. 101 at p. 2].



1Previous orders from the Court state that Plaintiff filed his lawsuit on October 17, 2016. [Doc. 77 at p. 2].
However, under the “prison-mailbox rule” the actual date of Plaintiff’s filing was October 11, 2016. See
[Doc. 98 at p. 7 n.3]. Nevertheless, both of these dates are prior to the operative date of December 30, 2016,
and their distinction is immaterial.

2 Given Plaintiff’s prior arguments, the Court can only assume that he restates this contention based on his
previous assertion that corrections officials “have never approved an inmate grievance involving medical
treatment at Dooly State Prison.” [Doc. 76, at pp. 10-11].

                                                      2
However, his current Objection offers no factual support for this or other its conclusory

allegations. See [Doc. 101 at p. 3]. Therefore, the Court ADOPTS the United States

Magistrate Judge’s Report and Recommendation [Doc. 98] over Plaintiff’s Objection

AND MAKES IT THE ORDER OF THE COURT.

      Accordingly, the Court GRANTS Defendant Dr. Robert Utley’s Motion for

Summary Judgment [Doc. 81]. In light of this ruling, there are no remaining parties and

the Court DIRECTS the Clerk of Court to CLOSE this case.

      SO ORDERED, this 7th day of January, 2019.

                                         S/ Tilman E. Self, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                           3
